Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 08/31/2021.  Claims 1, 3, 10, 15, 20, 24-26, and 28 are amended. Claims 1-28 are presented for examination. Claims 1-28 are pending. All rejections and/or objections not repeated below are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
and an output of a Boolean operation resulting from assertion of the respective Boolean signals on the respective pins”. In the specification, Fig. 6 (step 666) and paragraph 0082 only disclose “disabling one or more of the channels based at least in part on the aggregate amount of bandwidth used in execution of the plurality of applications”.
As per claim 20, the specification doesn’t provide support for the limitation “comparing, by the controller, the aggregate amount of bandwidth used in execution of the plurality of applications and an amount of bandwidth available to each of a quantity of channels coupling the controller to the memory device”. The disclosure in Fig. 7, step 778 and its corresponding written description does not provide explicit teaching for the claimed limitation. The disclosure only discloses “the controller can compare the applications accessing data to the quantity of enabled channels…”.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-19, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US Pub. 20140149775) in view of Tsu (US Patent 7,426,597).
As per claim 1, Ware discloses an apparatus, comprising: 
an interface (See paragraph 0037, wherein the apparatus 100A inherently comprises of an interface connecting the device 102A to a host device or other component); and 
a controller (See Fig. 4A, memory controller 402) coupled to the interface and a plurality of channels (See Fig. 4A, control bus 406 (CA0-3) and data bus 408 (DQ0-3)), wherein the controller (402) is configured to:
dynamically changing bandwidth modes (See paragraph 0041 and paragraph 0042, lines 4-5) based on received information from at least one application (See paragraph 0037, line 14, a host device; and paragraph 0042, an associated processor; wherein the host device inherently comprise at least one application causing the processor to send signals to the memory controller), wherein plurality of devices accessing data from a memory device coupled to the controller via the plurality of channels (See paragraph 0037, line 14, a host device; paragraph 0042, the device 
assert respective Boolean signals on respective pins coupled to respective channels among the plurality of channels to disable one or more channels of the plurality of channels based, at least in part, on an output of a Boolean operation resulting from assertion of the respective Boolean signals on the respective pins (See paragraph 0041, wherein at least one data links are disable based on the reconfiguration information provided to the memory controller. See paragraphs 0083-0086, wherein the Boolean signals (0’s and 1’s) are asserted to respective pins of multiplexer to enable or disable the links to control the bandwidth mode. The output of the multiplexer is the output of a Boolean operation).
Ware does not particularly disclose determine an aggregate amount of bandwidth used by a plurality of applications, and disable one or more channels of the plurality of channels based, at least in part, on the aggregate amount of bandwidth used by the plurality of applications.
Tsu et al. disclose a method of determining an amount of bandwidth required by either word processing applications or graphics applications to dynamically adjust number active data lanes to the end point device (See Fig. 1, item 105) based on the demand of the application. See col. 4, lines 4-50, wherein in order to determine whether the demand is high or low it has to compute the amount of bandwidth usage. Therefore, it’s readily apparent that the amount of bandwidth is aggregated in order to figure out the bandwidth requirement.

It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ware to include the teaching of Tsu et al. in order to arrive at the current invention. The motivation of doing so is to further enhance the dynamic enabling and disabling data links of Ware in order to optimize the system of Ware by using the current bandwidth usage of the applications to disable or enable links adaptively or dynamically in order to save power as suggested by Tsu et al. in col. 15, lines 35-57.

As per claim 2, Ware discloses the apparatus of claim 1, wherein the plurality of channels comprise a plurality of back end channels of the controller. See Fig. 4A, control bus 406 and data bus 408.

As per claim 3, Ware discloses the apparatus of claim 1, wherein the controller is further configured to cause the plurality of applications to access the data from channels among the plurality that remain enabled subsequent to disabling the one or more channels of the plurality of channels. See paragraphs 0028 and 0030, wherein during lower bandwidth mode one or more links are disabled out of plurality of links.

As per claim 4, Tsu et al. disclose the apparatus of claim 1, wherein the controller is further configured to: 
See col. 14, lines 12-3, wherein the performance attribute is being monitored) a front end bandwidth demand for the plurality of applications; select a sub-set of channels from the portion of disabled channels responsive to the front end bandwidth demand; and enable the sub-set of channels to fulfil the front end bandwidth demand. See col. 15, lines 35-52.

As per claim 5, Tsu e al. disclose the apparatus of claim 4, wherein the controller is further to: 
determine (See col. 14, lines 12-14, wherein the performance attribute is being monitored) that a portion of the plurality of applications are inactive, and disable the sub-set of channels responsive to the determination that the portion of the plurality of applications are inactive. See col. 15, lines 35-52, 
Tsu et al. do not explicitly disclose wherein the portion of the plurality of applications correspond to the sub-set of channels.
However, according the teaching cited by both Ware and Tsu et al. where they are directed to the same field of endeavor in trying to save system resources, in particularly power saving, it would have led one of ordinary skill to modify the prior art references to further disable the links/lanes/channels that the applications no longer use in order to save power.
Furthermore, since Ware and Tsu et al. already provided the evidence that the links can be turned on or off based on the demand of applications, therefore one of ordinary skill in the art would find there is high chance of success in further modifying 
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to try by modifying the invention of Ware and Tsu et al. to further assigned subset of applications to a subset of data links in order to arrive at the current invention. The motivation of doing so is to allow the system to quickly turning on or off the data links since the applications are assigned to dedicated data links during the operation. See MPEP 2143(I)(E).

As per claim 7, Tsu et al. disclose the apparatus of claim 1, wherein the one or more channels of the plurality of channels are disabled responsive to an indication from a machine learning component coupled to the controller. See Fig. 15 and 16, decision engine 1520, and col. 14, lines 9-21.

As per claim 8, Ware and Tsu et al. do not explicitly disclose the apparatus of claim 7, wherein the indication comprises information corresponding to an application of the plurality of applications being removed from communication with the interface.
Tsu et al. disclose reducing the link width would reduce power consumption. See col. 12, lines 30-33.
It is readily apparent to one of ordinary skill in the art that there are only finite reasons which cause the surge or reduction in the demand to the memory device or the end point device and they are primarily contributed by the demand from the sources (i.e. host, user, applications, programs, processes, etc). Therefore, it would have been See MPEP 2143(I)(D).

As per claim 9, Tsu et al. disclose the apparatus of claim 7, wherein the indication comprises information corresponding to a reduction in an amount of bandwidth used by the application of the plurality of applications. See col. 15, lines 35-52.

As per independent claims 10 and 15, Ware discloses an apparatus, comprising: 
an interface (See paragraph 0037, wherein the apparatus 100A inherently comprises of an interface connecting the device 102A to a host device or other component); and
a controller (See Fig. 4A, memory controller 402) coupled to the interface and a plurality of channels (See Fig. 4A, control bus 406 (CA0-3) and data bus 408 (DQ0-3)), wherein the controller (402) is configured to:
determine an usage of an application accessing data from a memory device coupled to the controller via the plurality of channels (See paragraph 0037, line 14, a host device inherently comprising an application or process accessing the data at the memory device. See paragraph 0042, wherein the host, the device 102A, and the associated processor are accessing data from memory device 402 in Fig. 4B via the See paragraphs 0067, wherein controller receives the bandwidth usage from the host and the controller then determine a bandwidth mode based on the received indication);
identify one or more channels of the plurality of channels used to access the data (See paragraphs 0072-0073, wherein links are determined for enabling and disabling); and 
assert respective Boolean signals on respective pins coupled to respective channels among the plurality of channels to disable a sub-set of the one or more channels of the plurality of channels (See paragraph 0072, wherein at least one data links are disable based on the reconfiguration information provided to the memory controller on an output of a Boolean operation resulting from assertion of the respective Boolean signals on the respective pins. See paragraphs 0083-0086, wherein the Boolean signals (0’s and 1’s) are asserted to respective pins of multiplexer to enable or disable the links to control the bandwidth mode. The output of the multiplexer is the output of a Boolean operation).
Ware does not particularly disclose determine an aggregate amount of bandwidth used by a plurality of applications, and disable one or more channels of the plurality of channels based, at least in part, on the aggregate amount of bandwidth used by the plurality of applications.
Tsu et al. disclose a method of determining an amount of bandwidth required by either word processing applications or graphics applications to dynamically adjust number active data lanes to the end point device (See Fig. 1, item 105) based on the demand of the application. See col. 4, lines 4-50, wherein in order to determine whether 
Ware and Tsu et al. are from the same field of endeavor of dynamically and adaptively adjusting active data channels to minimize power consumption.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ware to include the teaching of Tsu et al. in order to arrive at the current invention. The motivation of doing so is to further enhance the dynamic enabling and disabling data links of Ware in order to optimize the system of Ware by using the current bandwidth usage of the applications to disable or enable links adaptively or dynamically in order to save power as suggested by Tsu et al. in col. 15, lines 53-57.

As per claim 11, Ware and Tsu et al. do not explicitly disclose the apparatus of claim 10, wherein the controller receives a signal that indicates that at least one application has ceased to receive data from the memory device.
At the time of the invention, Ware and Tsu et al. recognized the need to reduce the power consumption by data links by dynamically or adaptively manage number of active links.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ware to include the teaching of Tsu et al. in order to arrive at the current invention. The motivation of doing so is to further enhance the dynamic enabling and disabling data links of Ware in 
As per claim 12, Ware does not particularly disclose the apparatus of claim 10, wherein the controller includes a machine learning component configured to anticipate an amount of bandwidth consumed in execution of at least one of the plurality of applications.
  Tsu et al. disclose a decision engine (i.e. machine learning) configure to include decision algorithm utilizing the reporting tools to collect information from graphics system to determine the amount of bandwidth to be consumed (i.e. anticipated) by the graphics application. See col. 13, lines 15-63.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ware to include the teaching of Tsu et al. in order to arrive at the current invention. The motivation of doing so is to prepare the data links in order to quickly and efficiently accommodate the demand.

As per claim 13, Tsu et al. disclose the apparatus if claim 12, wherein the machine learning component is further configured to identify the sub-set of the one or more channels based, at least in part, on the anticipated amount of bandwidth of the at least one of the plurality of applications. See col. 15, lines 50-52.

See paragraph 0073.
As per claim 16, Tsu et al. disclose a decision engine (1520) configure to include decision algorithm utilizing the reporting tools to collect information from graphics system to determine the amount of bandwidth to be consumed by the graphics application (See col. 13, lines 15-63) but do not particularly disclose the method of claim 15, comprising: 
determining, by the controller, that an additional application is executed; 
determining, by the controller, a new aggregate amount of bandwidth used by the plurality of applications, wherein the new aggregate amount of bandwidth includes the bandwidth required to execute the additional application; and 
managing the channels between the controller and the one or more memory devices based at least in part on the new aggregate amount of bandwidth.
However, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to readily recognize that an additional of application would result in higher demand of bandwidth.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsu to adjust the bandwidth in order to arrive at the current invention. The motivation of doing so is to adaptively accommodate the demand of the applications by adaptively adjusting the bandwidth.

As per claim 17, Ware discloses the method of claim 16, comprising re-enabling at least one of the channels, by the controller, to accommodate the new aggregated amount of bandwidth. See paragraph 0073, wherein the links can be re-enabled so that there’s more available bandwidth.

As per claim 18, Ware does not particularly disclose the method of claim 15, comprising: 
receiving, by the controller, signaling that indicates a temperature increase in a memory device coupled to the controller corresponding to the execution of the additional application; and 
determining, by the controller, a new aggregate amount of bandwidth used to execute the plurality of applications based at least in part on the signaling.
Tsu et al. disclose one of performance attributes to initiate adaptive link width adjustment is temperature. See col. 12, lines 30-33 and col. 13, lines 8-30.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ware to include the teaching of Tsu et al. in order to arrive at the current invention. The motivation of doing so is to utilize the attributes to management the link bandwidth prevent system from overheating.

As per claim 19, Tsu et al. disclose the method of claim 18, comprising disabling another channels, by the controller, responsive to the signaling that indicates the See col. 9, lines 28-35). As discussed in claim 18 above, temperature is one of the attributes use to determine when to make adjustment to the bandwidth. Since the rise in temperature is directly correlated the rise in system operation, therefore reduction in bandwidth would reduce the temperature.

As per independent claim 24, Ware discloses a system, comprising: 
a host (See paragraph 0037, line 14, wherein system comprising a host device (not show)); 
a storage device (See Fig. 4A and 4B, wherein the figures make up a storage device) comprising a controller (See Fig. 4A, item 402), a multiplexer (See paragraph 0084, last sentence), and a memory device (See Fig. 4B, item 404), wherein the storage device is coupled to the host and wherein the controller is configured to: 
adaptively changing the bandwidth mode according to the demand (See paragraph 0080); and
assert respective Boolean signals to respective pins among a plurality of selection pins coupled to the multiplexer (See paragraphs 0083-0086, wherein the Boolean signals (0’s and 1’s) are asserted to respective pins to enable or disable the links to control the bandwidth mode), wherein an output of a Boolean operation resulting from assertion of the respective Boolean signals to the respective pins corresponds to a quantity of channels among a plurality of channels utilized by the host to access data from the memory device during execution of the host that are disabled, wherein the respective assertion of the Boolean signals is based, at least in part, on the amount of bandwidth consumed in execution of the host (See paragraphs 0083-0086, wherein the 
Ware does not particularly disclose determine an amount of bandwidth consumed in execution of respective applications executed by the host and disable one or more channels based on the amount of bandwidth consumed in execution of the respective applications.
Tsu et al. disclose a method of determining an amount of bandwidth required by either word processing applications or graphics applications to dynamically adjust number active data lanes to the end point device (See Fig. 1, item 105) based on the demand of the application. See col. 4, lines 4-50, wherein in order to determine whether the demand is high or low it has to compute the amount of bandwidth usage. Therefore, it’s readily apparent that the amount of bandwidth is aggregated in order to figure out the bandwidth requirement.
Ware and Tsu et al. are from the same field of endeavor of dynamically and adaptively adjusting active data channels to minimize power consumption.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ware to include the teaching of Tsu et al. in order to arrive at the current invention. The motivation of doing so is to further enhance the dynamic enabling and disabling data links of Ware in order to optimize the system of Ware by using the current bandwidth usage of the 

As per claim 25, Ware discloses the system of claim 24, wherein the controller is further configured to de-assert the respective Boolean signal to a first selection pin of the plurality of selection pins, wherein the first selection pin corresponds to a first channel utilized by a first application based at least in part on the on the amount of bandwidth consumed in the execution of the respective applications. See paragraphs 0083, 0084, 0086, and 0087, wherein a bitwise circuitries 422 and 426 to receive assert and de-assert signals to make enable or disable the links according to the bandwidth mode based on the demand of the host.

As per claim 26, Ware does not particularly the system of claim 25, wherein the controller is configured to transfer the execution operation for the first application corresponding to the first channel to a second channel, wherein the first channel is disabled responsive to de-assertion of the signal to the first selection pin.
However, under KSR rationale (See MPEP 2143(I)(E)), one of ordinary skill in the art would have found that there is finite number of identified solution to allow the execution operation for the first application to access the memory in the invention of Ware and Tsu et al. where at least one lane/link is disabled. They are: a) enabling the disabled lane/link to increase bandwidth, b) switching the communication to available lane/link that can reasonable handle the bandwidth, or c) wait until the link(s)/lane(s) are available before processing the operation. 


As per claim 27, Ware discloses the system of claim 24, wherein the controller is further configured to cause independent operation of the selection pins coupled to the multiplexer. See paragraph 0086, wherein the controller is configured to selectively enable and disable (i.e. independent operation) each of the link pins on the bit-wise circuit 426 to disable or enable one or more data links.

As per claim 28, Ware discloses the system of claim 24, wherein the controller is further configured to disable a first channel by de-asserting the respective Boolean signal to a first selection pin (See paragraph 0086).
Ware does not particularly disclose wherein assertion of a different respective Boolean signal to a second section pin refrains from altering its operation responsive to the de-asserted first selection pin.
However, under KSR rationale, it is known in the art that altering, modifying, or tampering the operation of remaining active channels would might cause an adverse 
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to not alter the active channels to arrive at the current invention. The motivation of doing so is to maintain system in the functional state. See MPEP 2143(I)(E).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ware and Tsu et al. and further in view of Raghuraman et al. (US Pub. 20120195324).
As per claim 6, Ware and Tsu et al. do not particularly disclose the apparatus of claim 1, wherein the controller is further configured to determine an amount of bandwidth used by each application based, at least in part, on the aggregate amount of bandwidth used by the plurality of applications.
Raghuraman et al. disclose a method of determining an amount of bandwidth used by each application based, at least in part, on the aggregate amount of bandwidth used by the plurality of applications. See paragraph 0008, wherein it determines the bandwidth used by the applications by dividing the total bandwidth between each application.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ware to include the teaching of Raghuraman et al. in order to arrive at the current invention. The .

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US Patent 7,426,597) in view of Ware (US Pub. 20140149775).
As per claim 20, Tsu et al. disclose a method, comprising: 
determining, by a controller, that a channel of a plurality of channels coupling the controller to an end point device (See Fig. 1, end point device 105) is disabled (See paragraph 0026, wherein it has to be able to identify disabled links in order to bring them back into service);
identifying, by the controller, a plurality of applications using the plurality of channels to access the end point device (See col. 4, lines 37-48, wherein in order to direct the traffic the controller has to determine information about the application and destination); 
determining, by the controller, an aggregate amount of bandwidth used in execution of the plurality of applications (See col. 4, lines 4-50, wherein in order to determine whether the demand is high or low it has to compute the amount of bandwidth usage. Therefore, it’s readily apparent that the amount of bandwidth is aggregated in order to figure out the amount of bandwidth required); 
comparing, by the controller, the aggregate amount of bandwidth used in execution of the plurality of applications and a quantity of channels coupling the controller to the memory device (See col. 5, lines 40-59, wherein during the detect state 
enabling, by the controller, the disabled channel based, at least in part, on the comparison, wherein enabling the disabled channel provides an additional connection to the memory device for the plurality of applications to access data stored by the memory device. See col. 10, lines 34-41, wherein the disabled links are enabled to meet the link-width increase negotiation.
Tsu et al. disclose the invention can be applied to other types of systems but do not particularly disclose a system where the end point device is a memory device; and 
enabling the disabled channel by assertion of a Boolean signal having a particular value to a selection pin coupled to the controller.
Ware discloses the end point device is a memory device (See Fig. 4B); and
enabling the disabled channel by assertion of a Boolean signal having a particular value to a selection pin coupled to the controller (See paragraphs 0083-0086, wherein the Boolean signals (0’s and 1’s) are asserted to respective pins of multiplexer to enable or disable the links to control the bandwidth mode. The output of the multiplexer is the output of a Boolean operation).
Ware and Tsu et al. are from the same field of endeavor of dynamically and adaptively adjusting active data channels to minimize power consumption.
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsu et al. to include the teaching of Ware in order to arrive at the current invention. The motivation of doing so is to also apply the bandwidth optimization in another end point device such as 

As per claim 21, Tsu et al. disclose the method of claim 20, comprising determining an increase in the aggregate amount of bandwidth used in execution of the plurality applications, wherein the increase in aggregate bandwidth corresponds to at least one application of the plurality of applications exhibiting an increased bandwidth requirement. See col. 4, lines 37-57, wherein the bandwidth is adjusted according to the determination of the demand of the applications.

As per claim 22, Tsu et al. disclose the method of claim 20, comprising: 
determining a decrease in the aggregate amount of bandwidth used in execution of the plurality of applications (See col. 4, lines 37-57, wherein the bandwidth is adjusted according to the determination of the demand of the applications); and
assign or reduce active data lines according to the application usage. See col. 12, lines 62-27 and col. 13, lines 1-4.
Tsu et al. do not explicitly disclose associating each of the plurality of applications to respective channels of the plurality of channels; and 
disabling a one or more channels of the plurality of channels based, at least in part, on a bandwidth requirement of respective application of the plurality of applications.

Furthermore, since Ware and Tsu et al. already provided the evidences that the links can be turned on or off based on the demand of applications, therefore one of ordinary skill in the art would find there is high chance of success in further modifying the inventions to allocate subset of data links to subset of applications in order to efficiently turn on or off the data links as desired by Ware and Tsu et al.
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to try by modifying the invention of Ware and Tsu et al. to further assigned subset of applications to a subset of data links in order to arrive at the current invention. The motivation of doing so is to allow the system to quickly turning on or off the data links since the applications are assigned to dedicated data links during the operation. See MPEP 2143(I)(E).

As per claim 23, Tsu et al. do not particularly disclose the method of claim 22, wherein disabling the one or more channels of the plurality channels further comprises refraining from altering the operation of remaining enabled channels of the plurality of channels.
However, under KSR rationale, it is known in the art that altering, modifying, or tampering the operation of remaining active channels would might cause an adverse 
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to not altering the active channels to arrive at the current invention. The motivation of doing so is to maintain system in the functional state. See MPEP 2143(I)(E).

Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.
As per claims 1, 10, 15, 20, and 24 and as discussed during the interview conducted on August 24, 2021, the Examiner indicated that asserting Boolean signals (0’s and 1’s) to the multiplexer and using the output (i.e. sum of product) from the inputs of a multiplexer to control the links is taught by Ware et al. as shown in Fig. 4A, 4B, and their corresponding written description. The prior art rejections are currently updated to further cited the functions of Boolean Algebra taught by Ware et al. for the rejection of the claims. Ware et al. disclose the bitwise insertion into the pins of the multiplexers of the memory controller to disable or enable the links in order to dynamically control the transmission bandwidth.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/           Examiner, Art Unit 2139 

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139